DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previous 112 rejection has been withdrawn based on the clarifying amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuoka et al. (US 2012/0293484, “Matsuoka”) in view of Kuo et al. (US 2013/0222879, “Kuo”).
Regarding claims 1 and 7, Matsuoka teaches a display device or element ([0009]) having a base substrate (Fig. 7C, lower substrate 3, [0062], [0110]) and pixel regions thereon, such that the pixel regions are surrounded or defined by sides or ribs (i.e., pixel defining layer, see, e.g., Fig. 7C,wherein pixel regions 14b and 14a surround individual pixel regions, [0061], [0062]). Matsuoka additionally teaches a long rib and a short rib (e.g., Fig. 7C, having longer rib 14b and shorter rib 14a, [0061], [0110]). The distance between the pixel defining portion and the base substrate is additionally approximately the same for the first and second rib portions (see, e.g., Figs. 10A, showing the ribs being approximately the same distance from the base substrate). The pixel regions are additionally configured to receive a pigment dispersed in a liquid ([0057] – [0059]).	While Matsuoka teaches generally to adapt the pixel ribs to contain or prevent the flow of the liquid between the adjacent pixels ([0067]), Matsuoka does not teach a specific material out of which to make the pixel ribs or that the contact angle between the first portions (or long ribs) and the printing ink is greater than the contact angle between the second portions (or short ribs) and the printing ink. In the same field of endeavor of materials for use in pixel region partitions or ribs (e.g., [0009]), Kuo teaches that the contact angle for one of the sides may be greater than that of the other (Kuo, [0027], [0032], 
Regarding claims 2 and 8, Kuo additionally teaches that the contact angle of the material for the first pixel rib may be from 20 to 70 degrees (reading on short side, [0032]) and that the contact angle of the second pixel rib may be on the range of from 30 to 80 degrees ([0032], reading on long side). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claims 5, 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Hashimoto as applied to claims 1 and 7, above, and further in view of Kwon et al. (US 2011/0111292, “Kwon”).
Regarding claims 5, 6, 11, and 12, while modified Matsuoka teaches the relative surface energies and that the rib layers should be able to provide contact angles as described above (Kuo, e.g., [0032]), modified Matsuoka fails to specifically teach the composition of the rib layers. In the same field of . 


Response to Arguments
Applicant’s arguments filed 2/2/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1, 2, 5, -8, 11, and 12 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782